                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

              Plaintiff,
v.                                                              CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

              Defendant.

                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Defendants’ Status Report (the “Status

Report”), (Doc. 35), filed January 6, 2020, and the Court’s Amended Order for Joint Status

Report and Setting Telephonic Status Conference (the “Order”), (Doc. 34), filed December

30, 2019. In the Court’s Order, the parties were directed to “outlin[e] the status of notice-

related discovery and the current posture of this case,” and “formulate a discovery plan for

non-class discovery, if necessary, and identify the next steps for the timely progression of

this case.” (Doc. 34 at 1). However, in Defendants’ Status Report, they explained “the

current posture of this case is unchanged” and “Plaintiff has not responded to emails [].”

(Doc. 35 at 1).

       IT IS THEREFORE ORDERED that the parties shall file an Amended Joint Status

Report no later than January 17, 2020. In the Amended Joint Status Report, Plaintiff and

Defendants are instructed to comply with the Court’s Order, (Doc. 34), and explain why

sanctions should not be imposed for counsel’s failure to timely comply. Further failure to

comply with this Order will result in a Show Cause hearing to be held in Las Cruces.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
